PER CURIAM.
A 44-year-old recidivist felon, convicted by a jury of armed robbery, cannot successfully complain that 60 years at hard labor, without benefit of parole, probation, or suspension of sentence, is constitutionally excessive on the grounds that such a sentence will effectively require him “to be locked away for the rest of his life.” State v. James, 431 So.2d 1075 (La.App. 2d Cir. 1983), writ denied. The other assignments not briefed are considered abandoned. State v. Williams, 454 So.2d 1211 (La.App. 2d Cir.1984).
Sentence AFFIRMED.